Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on February 17, 2022, in which claims 21-25, 27-28, and 30-40 are presented for further examination.


Allowable Subject Matter
Claims 21-25, 28-28, and 30-40 are allowable in light of the prior art made of record.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Benjamin A. Rellinger, Reg. No. (73,538) on March 25, 2022. The application has been amended as follows:


In the claims:
Claims 1-20:  Cancelled


receiving, at a remote computing device, data and a request to log the data, wherein the data comprises (i) one or more identifiers of a biological entity, (ii) physiological data obtained by a wearable device, and (iii) additional data, wherein the additional data indicates at least one of a location where the physiological data was generated, a time when the physiological data was generated, or a type of sensor used to generate the physiological data, wherein the additional data indicating a type of sensor used to generate the physiological data includes the additional data indicating at least one of a manufacturer of the sensor, a name of the sensor, a model number of the sensor, or version information about the sensor;
verifying that the data is associated with the biological entity based at least on the additional data by at least one of: (i) determining that the location where the physiological data was generated corresponds to a location indicated by other data that is associated with the biological entity, (ii) determining that the time when the physiological data was generated corresponds to a timing indicated by other data that is associated with the biological entity, or (iii) determining that the type of sensor used to generate the physiological data was also used to generate other data that is associated with the biological entity; [[and]]
after verifying that the data is associated with the biological entity, storing the data in a data log associated with the biological entity using the remote computing device;
obtaining, by one or more sensors of the wearable device, measurements of multiple types of physiological data;
receiving, via a user interface, a first instruction to log in the data log a first set of one or more types of physiological data from among the multiple types of physiological data; 

receiving, via the user interface, a second instruction to log in the data log a second set of one or more types of physiological data from among the multiple types of physiological data, wherein the second set of one or more types of physiological data differs from the first set of one or more types of physiological data; and
in response to the second instruction, transmitting at periodic time intervals, from the wearable device to the remote computing device, measurements of the second set of one or more types of physiological data.

22.  (Previously Presented)  The method of claim 21, wherein the physiological data comprises at least one of cardiac data, pulmonary data, or analyte data.

23.  (Previously Presented)  The method of claim 21, wherein verifying that the data is associated with the biological entity comprises:
determining whether the wearable device is being worn by the biological entity based on the additional data.

24.  (Previously Presented)  The method of claim 21, wherein the data further comprises at least one of information about an environment of the biological entity, information about a mood of the biological entity, or demographical information related to the biological entity.



26.  Cancelled.

27.  (Previously Presented)  The method of claim 21, wherein the user interface is part of the wearable device.

28.  (Previously Presented)  The method of claim 21, wherein the user interface is part of an associated computing device in communication with the wearable device.

29.  Cancelled.

	30.  (Previously Presented)  A computing device, comprising:
a processor; and
a non-transitory computer readable medium configured to store at least a data log associated with a biological entity and executable instructions, wherein the executable instructions, when executed by the processor, cause the computing device to perform functions comprising:
receiving data and a request to log the data, wherein the data comprises (i) one or more identifiers of the biological entity, (ii) physiological data obtained by a wearable device, and (iii) additional data, wherein the additional data indicates at least one of a location where the physiological data was generated, a time when the physiological data 
verifying that the data is associated with the biological entity based at least on the additional data by at least one of: (i) determining that the location where the physiological data was generated corresponds to a location indicated by other data that is associated with the biological entity, (ii) determining that the time when the physiological data was generated corresponds to a timing indicated by other data that is associated with the biological entity, or (iii) determining that the type of sensor used to generate the physiological data was also used to generate other data that is associated with the biological entity; 
after verifying that the data is associated with the biological entity, storing the data in the data log associated with the biological entity;
receiving at periodic time intervals, from a wearable device, measurements of a first set of one or more types of physiological data from among multiple types of physiological data obtained by one or more sensors of the wearable device; and
receiving at periodic time intervals, from the wearable device, measurements of a second set of one or more types of physiological data from among the multiple types of physiological data obtained by the one or more sensors of the wearable device, wherein the second set of one or more types of physiological data differs from the first set of one or more types of physiological data.



32.  (Previously Presented)  The computing device of claim 30, wherein verifying that the data item is associated with the biological entity comprises:
determining whether the wearable device is being worn by the biological entity based on the additional data.

33.  (Previously Presented)  The computing device of claim 30, wherein the data further comprises at least one of information about an environment of the biological entity, information about a mood of the biological entity, or demographical information related to the biological entity.

34.  (Previously Presented)  The computing device of claim 30, wherein storing the data item in the data log comprises storing a data record in the data log, wherein the stored data record comprise identifies the wearable device, a time associated with the data, and a type of the physiological data.

35.  (Previously Presented)  The computing device of claim 30, wherein the data and the request to log the data are received from the wearable device.

36.  (Previously Presented)  The computing device of claim 35, wherein the functions further comprise:


	37.  (Currently Amended) A non-transitory computer readable medium configured to store at least executable instructions, wherein the executable instructions, when executed by a processor of a computing device, cause the computing device to perform functions comprising:
receiving data and a request to log the data, wherein the data comprises (i) one or more identifiers of a biological entity, (ii) physiological data obtained by a wearable device, and (iii) additional data, wherein the additional data indicates at least one of a location where the physiological data was generated, a time when the physiological data was generated, or a type of sensor used to generate the physiological data, wherein the additional data indicating a type of sensor used to generate the physiological data includes the additional data indicating at least one of a manufacturer of the sensor, a name of the sensor, a model number of the sensor, or version information about the sensor;
verifying that the data is associated with the biological entity based at least on the additional data by at least one of: (i) determining that the location where the physiological data was generated corresponds to a location indicated by other data that is associated with the biological entity, (ii) determining that the time when the physiological data was generated corresponds to a timing indicated by other data that is associated with the biological entity, or (iii) determining that the type of sensor used to generate the physiological data was also used to generate other data that is associated with the biological entity; [[and]]
after verifying that the data is associated with the biological entity, storing the data in a data log associated with the biological entity using the computing device;
obtaining, by one or more sensors of the wearable device, measurements of multiple types of physiological data;
receiving, via a user interface, a first instruction to log in the data log a first set of one or more types of physiological data from among the multiple types of physiological data; 
in response to the first instruction, transmitting at periodic time intervals, from the wearable device to the remote computing device, measurements of the first set of one or more types of physiological data;
receiving, via the user interface, a second instruction to log in the data log a second set of one or more types of physiological data from among the multiple types of physiological data, wherein the second set of one or more types of physiological data differs from the first set of one or more types of physiological data; and
in response to the second instruction, transmitting at periodic time intervals, from the wearable device to the remote computing device, measurements of the second set of one or more types of physiological data.

38.  (Previously Presented)  The non-transitory computer readable medium of claim 37, wherein the physiological data comprises at least one of cardiac data, pulmonary data, or analyte data.

39.  (Previously Presented)  The non-transitory computer readable medium of claim 37, wherein verifying that the data is associated with the biological entity comprises:
determining whether the wearable device is being worn by the biological entity based on the additional data.

40.  (Previously Presented)  The non-transitory computer readable medium of claim 37, wherein the data further comprises at least one of information about an environment of the biological entity, information about a mood of the biological entity, or demographical information related to the biological entity.


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
March 24, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167